Citation Nr: 1203566	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO. 07-21 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel



INTRODUCTION

The Veteran had active military service from March 1965 to December 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Board remanded this case in November 2010 for further development. After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.


FINDINGS OF FACT

1. Although there is clear and unmistakable evidence that an acquired psychiatric disorder preexisted service, there is no clear and unmistakable evidence that an acquired psychiatric disorder was not aggravated by service. That is, there is some evidence suggesting in-service aggravation of an acquired psychiatric disorder. The presumption of soundness has not been rebutted. 

2. There is probative medical and lay evidence showing the Veteran has a current acquired psychiatric disorder related to his military service.


CONCLUSION OF LAW

Resolving all reasonable doubt in his favor, the Veteran has an acquired psychiatric disorder that was incurred in active military service. 38 U.S.C.A. §§ 1110, 1111, 1153, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2011); VAOPGCPREC 3-03 (July 16, 2003); Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction; the Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA). See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011). In any event, if any defect in VCAA notice or assistance is found, such defect is not prejudicial to the Veteran, given the completely favorable disposition of the secondary service connection claim at issue. Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

The Merits of the Service Connection Claim 

The Veteran contends that he has a current psychiatric disorder related to his military service in the 1960s. He says that the stress of being ordered to Vietnam caused severe anxiety that continues to the present day. See September 2005 claim; January 2006 Notice of Disagreement (NOD). 

Upon review of the evidence of record, the Board grants the appeal for service connection for an acquired psychiatric disorder. There is probative medical and lay evidence of a link between his current psychiatric problems and his military service. 

Service connection may be granted if it is shown the Veteran develops a disability resulting from an injury sustained or disease contracted in the line of duty, or for aggravation during service of a pre-existing condition beyond its natural progression. 38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306. 
	
Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

In the absence of proof of a current disability, there can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

For purposes of establishing service connection under 38 U.S.C.A. § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

To rebut the presumption of sound condition for disorders not noted on the entrance or enlistment examination, VA's General Counsel has clarified that VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service. The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches. VAOPGCPREC 3-2003. The Court and Federal Circuit Court have adopted the General Counsel's position. Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009); Wagner v. Principi, 370 F.3d  1089, 1096 (Fed. Cir. 2004).

The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition. 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011). See also Wagner, 370 F.3d at 1096. If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection on a direct incurrence basis. Wagner, 370 F.3d at 1096.

The law provides that an increase in disability must consist of worsening of the enduring disability. Davis v. Principi, 276 F.3d 1341, 1344 (Fed. Cir. 2002). Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Falzone v. Brown, 8 Vet. App. 398, 402 (1995). See also Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002) (which holds that evidence of a temporary flare-up, without more, does not satisfy the level of proof required of a non-combat Veteran to establish an increase in disability). 

A "lasting worsening of the condition" - that is, a worsening that existed not only at the time of separation but one that still exists currently is required. See Routen v. Brown, 10 Vet. App. 183, 189 n. 2 (1997); see also Verdon v. Brown, 8 Vet. App. 529, 538 (1996). Evidence of a prolonged period without medical complaint can be considered, along with other factors concerning the Veteran's health and medical treatment during and after military service, as evidence of whether a preexisting condition was aggravated by military service. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

"Clear and unmistakable evidence" is a more formidable evidentiary burden than the preponderance of the evidence standard. See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the "clear and convincing" burden of proof, while a higher standard than a preponderance of the evidence, is a lower burden to satisfy than that of "clear and unmistakable evidence".) That is, the standard of proof for rebutting the presumption of soundness is not merely evidence that is "cogent and compelling, i.e., a sufficient showing, but evidence that is clear and unmistakable, i.e., undebatable ...." Vanerson, 12 Vet. App. at 261. In short, it is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993).

VA is to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a) (West 2002). Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2). In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Lay evidence that is both competent and credible may establish the presence of a condition during service, post-service continuity of symptomatology, and a nexus between the present disability and the post-service symptomatology. Barr, 21 Vet. App. at 307-09. But "[t]he type of evidence that will suffice to demonstrate entitlement to service connection, and the determination of whether lay evidence may be competent to satisfy any necessary evidentiary hurdles, depends on the type of disability claimed." Id. at 308. See also Savage, 10 Vet. App. at 498. 

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine. 38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991). 

As mentioned, the first and perhaps most fundamental requirement for any service-connection claim is proof the Veteran currently has the claimed disability. Boyer, 210 F.3d at 1353; Brammer, 3 Vet. App. at 225. The evidence at the very least clearly shows a current psychiatric disorder. The March 2011 VA psychological examiner diagnosed the Veteran with a depressive disorder with anxiety. An earlier March 2009 VA psychological examiner assessed an anxiety disorder with alcohol dependence in remission. VA mental health treatment records dated from 2005 to 2010 similarly diagnosed a mood disorder, an adjustment disorder with mixed anxiety and a depressed mood, and a bipolar disorder.
 
With regard to the existence of a preexisting psychiatric condition, the Veteran's March 1965 enlistment examination found no evidence of a preexisting psychiatric disorder. In the Report of Medical History at enlistment, the Veteran denied ever having depression, excessive worry, or nervous trouble of any sort. However, during service, in an October 1965 service treatment record (STR), the Veteran reported nervous behavior prior to service. This was dated back to childhood. An in-service September 1967 psychiatric consult assessed a chronic anxiety disorder that existed prior to service. The Veteran reported to the military physician that he mentioned his problems with his nerves at enlistment, but he was told that his nervousness would "go away." A November 1967 in-service clinical evaluation documented that his anxiety reaction was chronic and severe, and existed prior to his military service. In another November 1967 report, an in-service Medical Evaluation Board (MEB) recommended that the Veteran be discharged from service due to his chronic anxiety disorder, which existed prior to service. Finally, based on a review of this in-service evidence, the March 2009 VA psychological examiner concluded that the Veteran entered his military service in 1965 with a "background" of anxiety. 

In determining whether his psychiatric condition preexisted service, the Board has considered the both medical and lay evidence of record. That is, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the condition, and lay and medical evidence concerning the inception, development and manifestations of the condition was considered in accordance with VA regulation. 38 C.F.R. § 3.304(b). See also Quirin, 22 Vet. App. at 396. The Federal Circuit has also held that a Veteran's own lay statements that his current disorder or disease preexisted his active service may be sufficient to rebut the presumption of soundness, even in the absence of verifying clinical evidence or recorded history. Harris v. West, 203 F. 3d. 1347, 1350 (Fed. Cir. 2000). Nonetheless, the Harris case is quite fact specific in that a later medical opinion determining that the Veteran's condition preexisted service was based upon credible lay statements made by the Veteran about the pre-service history of his condition. Id. at 1351. Similarly, in the present case, based on credible lay assertions, the March 2009 VA psychological examiner concluded that the Veteran entered his military service in 1965 with a "background" of anxiety.

All of the above evidence clearly and unmistakably demonstrates that the Veteran had a preexisting anxiety disorder prior to enlistment into military service in March 1965. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 

In light of this, the Board now turns to the requirement that VA must show by clear and unmistakable evidence that the Veteran's anxiety or similar psychiatric disorder was not aggravated by service, in order to fully rebut the presumption of soundness. Id.  

However, in the present case, there is some probative evidence suggesting in-service aggravation of a preexisting acquired psychiatric disorder. During service, he was treated for chronic, severe anxiety and nervousness in June 1965, October 1965, October 1966, September 1967, October 1967, and November 1967. He was prescribed Valium and Thorazine to treat his anxiety. On multiple occasions during service, there was evidence his nervous history had worsened. In an October 1965 STR, it was noted that his nerves were "worse" since being in military training. He had symptoms indicative of chronic anxiety: nail biting, poor sleep, poor appetite, fatigue, and anxiety. His anxiety was severe enough to "interfere with his duty."  The possibility of a medical discharge was considered as early as October 1965. In September 1967 and October 1967 he was seen for symptoms of crying, shaking, anxiety, nail biting, depression, and palpitation. His condition has worsened because he was scared he would be sent to Vietnam. It was recommended that he not be cleared for foreign duty due to his psychiatric condition. A November 1967 in-service clinical evaluation documented that his anxiety reaction was unlikely to improve without long-term, intensive therapy. He could not perform his military duties. In another November 1967 in-service report, a MEB recommended that the Veteran be immediately discharged from service due to his chronic anxiety disorder. Service personnel records and the Veteran's DD Form 214 confirm he received a medical discharge due to his anxiety. 

Moreover, at his March 1965 enlistment examination, the examiner assigned a numerical designation of 1 under P on the Veteran's psychiatric physical profile, i.e., PULHES (PULHES is the six categories into which a physical profile is divided. The P stands for physical capacity or stamina; the U for upper extremities; the L for lower extremities; the H for hearing and ear; the E for eyes; and the S stands for psychiatric). Then, as now, the number 1 indicated that an individual possessed a high level of medical fitness and, consequently, was medically fit at enlistment. Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). However, latter STRs dated in October 1967 and November 1967 document that his PULHES "psychiatric" profile was increased from "1" to "4" (indicative of psychiatric defects of such severity that performance of military duties must be drastically limited). An October 1967 physical profile report reflected that his present condition has affected his work and will be "permanent." Psychiatric treatment was recommended. This finding provides strong evidence in support of in-service aggravation of his preexisting psychiatric disorder. 

Post-service, the March 2009 VA psychological examiner remarked in an inconclusive fashion that although there was only "temporary" stress during service with no "permanent damage", the Veteran still continued to medicate post-service in the 1970s with alcohol. In a September 2005 VA psychiatric consult the Veteran credibly reported remaining on Thorazine for two years after discharge, but discontinuing its use due to cost. He added that he was seen in 1985 by a psychiatrist prior to being rejected from entering the National Guard. At the March 2011 VA examination the Veteran reported having been hospitalized three times for his psychiatric problems in the 1970s. 
 
Overall, in the light of this evidence during and after service, the Board cannot show by clear and unmistakable evidence that the Veteran's anxiety disorder was not aggravated by his service. 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b). 
See also Wagner, supra; VAOPGCPREC 3-2003. In this regard, clear and unmistakable evidence is an "onerous" evidentiary standard, requiring that the preexistence of a condition and the no-aggravation result be "undebatable." Cotant v. Principi, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993). This burden has not been met.  

As noted above, when no preexisting condition is noted upon entry into service, if the government fails to rebut the presumption of soundness under Section 1111 by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service, the Veteran's claim is one of service connection by direct in-service incurrence. Wagner, 370 F.3d at 1096. The presumption of soundness would apply, even when there was evidence of a preexisting condition, if the VA fails to show by clear and unmistakable evidence that a preexisting condition was not aggravated by service. Id. This essentially has the effect of converting an aggravation claim into one for service-connected disability where the government could not show a lack of aggravation of a preexisting condition by clear and unmistakable evidence. Id. This means that no deduction for the degree of disability at the time of entrance will be made if a rating is awarded, even though the case is technically being awarded based on evidence of aggravation of a preexisting disorder. Id.

As to in-service incurrence, STRs as discussed above confirm that the Veteran was treated and ultimately discharged from service as the result of a severe and chronic anxiety disorder. As already alluded to, the Board finds his lay assertions credible as to his in-service and continuing post-service anxiety symptoms. Barr, 21 Vet. App. at 310. Post-service, the anxiety symptoms reported by the Veteran are sufficiently similar and close in time to the in-service complaints to demonstrate continuity, which is adequate to award service connection for the disability. 38 C.F.R. § 3.303(b); Savage, 10 Vet. App. at 494-97. He is credible in reporting that he self-medicated with alcohol after service, since the March 2009 VA psychological examiner assessed an anxiety disorder with alcohol dependence in remission. 

Resolving all reasonable doubt in the Veteran's favor, the evidence supports service connection for an acquired psychiatric disorder based on in-service incurrence. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. The Board does not express an opinion as to the severity of the anxiety disorder for the purpose of assigning a disability rating, as the RO will undertake this decision on implementation of this action. 


ORDER

Service connection for an acquired psychiatric disorder is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


